Title: To John Adams from United States House of Representatives, 14 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					June 14, 1790
				
				The President of the United States did, on the 14th of June, 1790, approve of, and affix his signature to “An act for giving effect to the several acts therein mentioned in respect to the state of Rhode Island and Providence Plantations;” to “An act for the relief of Thomas Jenkins and company,” and to a resolve “that all treaties made, or which shall be made and promulged, shall be published and annexed to the laws of the United States.” 
				
					
				
				
			